Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 28, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151644 & (13)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151644
                                                                    COA: 325461
                                                                    Ingham CC: 10-000337-FC
  EUGENE BERNARD SMITH,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 4, 2015 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to
  consolidate is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 28, 2016
         s0620
                                                                               Clerk